41 A.3d 661 (2012)
304 Conn. 921
STATE of Connecticut
v.
Oles J. BAPTISTE.
Not in source.
Supreme Court of Connecticut.
Decided April 17, 2012.
Lisa A. Riggione, senior assistant state's attorney, in support of the petition.
Annacarina Jacob, senior assistant public defender, in opposition.
The petition by the state of Connecticut for certification for appeal from the Appellate Court, 133 Conn.App. 614, 36 A.3d 697, is granted, limited to the following issue:
"Did the Appellate Court properly determine that the trial court's instructions to the jury regarding the charge of assault of a peace officer were inadequate?"
McLACHLAN, J., did not participate in the consideration of or decision on this petition.